IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM BROWN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5282

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 8, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

William Brown, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

THOMAS, B.L., OSTERHAUS and BILBREY, JJ., CONCUR.